                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    DAYTON COTE,                                         No. 4:18-CV-01440

                Plaintiff,                               (Judge Brann)

         v.

    U.S. SILICA,
    NORFOLK SOUTHERN
    CORPORATION,
    SCHNELL INDUSTRIES and
    FB INDUSTRIES,

                Defendants.

                              MEMORANDUM OPINION

                                       JUNE 12, 2019

I.      BACKGROUND1

        At the times underlying the events of this case, Dayton Cote was employed

by Shale Rail, LLC, a subsidiary of Northeast Freight Transfer, Inc. His job there

involved transferring frac sand from rail cars to tractor-trailers using a piece of

equipment called a transloader. Under ideal conditions, Mr. Cote would use the

transloader to open a sliding gate on the bottom of a rail car, out of which sand would

flow freely. On February 27, 2016, however, Mr. Cote was working on a load of

sand that had become wet and solidified in the rail car, forcing Mr. Cote to reach



1
     The material in this section is derived from Mr. Cote’s Amended Complaint (ECF No. 51).

                                               1
through the car’s open gate to break up the clumps. Unfortunately, while Mr. Cote

was doing so, a coworker used the transloader to close the gate, severely injuring

Mr. Cote’s hand.

       On February 26, 2018, Mr. Cote initiated the above-captioned action:

(1) against U.S. Silica, the owner of the quarry where the sand originated; (2) against

Norfolk Southern Corporation, who transferred the sand from U.S. Silica’s quarry

to Shale Rail’s facilities; (3) against Schnell Industries, the manufacturer of the

transloader; and (4) against FB Industries, Schnell’s exclusive distributor in

Pennsylvania, who sold the transloader to Northeast Freight. Mr. Cote’s Amended

Complaint contains negligence claims against all those defendants2 and a products

liability claim against Schnell and FB.3 In response, Norfolk Southern and U.S.

Silica brought crossclaims against each other, and against Schnell and FB, for

contribution and indemnification.4 Schnell now moves to dismiss Mr. Cote’s claims,

and Norfolk Southern’s and U.S. Silica’s crossclaims, against it.5



2
    Amended Complaint ¶¶ 51-61 (Count I, a negligence claim against Schnell and FB); id. ¶¶ 81-
    91 (Count III, a negligence claim against Norfolk Southern); id. ¶¶ 92-102 (Count IV, a
    negligence claim against U.S. Silica).
3
    Amended Complaint ¶¶ 62-80.
4
    ECF No. 52 (Norfolk Southern’s crossclaims against FB and U.S. Silica); ECF No. 76 (Norfolk
    Southern’s crossclaim against Schnell); ECF No. 59 (U.S. Silica’s crossclaims against Norfolk
    Southern and FB); ECF No. 82 (U.S. Silica’s crossclaim against Schnell).
5
    ECF No. 58 (Schnell’s motion to dismiss Mr. Cote’s claims against it); ECF No. 83 (Schnell’s
    motion to dismiss Norfolk Southern’s crossclaim against it); ECF No. 86 (Schnell’s motion to
    dismiss U.S. Silica’s crossclaim against it).

                                                2
II.      DISCUSSION

         A.      Whether this Court Has Personal Jurisdiction Over Schnell

         Schnell argues that all claims and crossclaims against it should be dismissed

for lack of personal jurisdiction, because this lawsuit does not “arise out of or relate

to” an activity that it has “purposefully directed” at Pennsylvania.6 This Court

disagrees.

         Schnell first argues that, because it does not sell its transloaders directly to

Pennsylvanian customers, it has not “purposefully directed” its activities at

Pennsylvania. However, while Schnell relies on FB to sell products in this state,

Schnell “interact[s] directly with [Pennsylvanian] customers regarding warranty

issues [and] part and service issues” once those products are sold, which customers



      Schnell’s pending motions to dismiss superseded crossclaims will be dismissed as moot. See
      ECF No. 64 (Schnell’s motion to dismiss Norfolk Southern’s original crossclaim against it,
      ECF No. 52, which crossclaim was superseded by an amended crossclaim, ECF No. 69); ECF
      No. 71 (Schnell’s motion to dismiss U.S. Silica’s original crossclaim against it, ECF No. 59,
      which crossclaim was superseded by an amended crossclaim, ECF No. 82); ECF No. 74
      (Schnell’s motion to dismiss Norfolk Southern’s amended crossclaim, ECF No. 69, which
      crossclaim was superseded by a second amended crossclaim, ECF No. 76).
6
      Personal jurisdiction is either general or specific. O’Connor v. Sandy Lane Hotel Co., Ltd.,
      496 F.3d 312, 317 (3d Cir. 2007). No party argues that this Court has general personal
      jurisdiction over Schnell, a Canadian company with a principal place of business in Canada.
      Pursuant to Federal Rule of Civil Procedure 4(k), the extent of this Court’s specific personal
      jurisdiction is governed by Pennsylvania law. Pennsylvania law, in turn, allows this Court to
      exercise the maximum amount of specific personal jurisdiction allowed by the Due Process
      Clause. O’Connor, 496 F.3d at 317. Therefore, this Court is allowed to exercise specific
      personal jurisdiction over Schnell if (1) Schnell “purposefully directed its activities” at
      Pennsylvania; (2) if the litigation “arises out of or relates to at least one of those” purposefully
      directed activities; and (3) if the exercise of personal jurisdiction over Schnell “otherwise
      comports with fair play and substantial justice.” Id.

                                                     3
include Shale Rail and Northeast Freight, the Pennsylvania entities for which Mr.

Cote was working when he was injured.7 More importantly, Schnell has, for

Northeast Freight’s specific benefit (presumably with the goal of securing a sale to

that Pennsylvanian customer through FB), taken the trouble to certify8 that its

products qualify as “steel products” under the Commonwealth’s Steel Products

Procurement Act.9 In other words, Schnell has done far more than “inject[] its goods

into th[is] forum . . . indirectly via the so-called stream of commerce, rendering it

foreseeable that one of [its] goods could cause injury” here; it has, instead,

“deliberate[ly] tartet[ed]” Pennsylvanian customers “as part of its efforts to sell

products . . . in Pennsylvania specifically.”10




7
     Deposition of Brenton Dueck (ECF No. 68, Ex. 4) at 15.
8
     See October 20, 2015 email from Jon Doell to Paul Colarossi (ECF No. 68, Ex. 1) (“Thank
     you for contacting us regarding Northeast Freight Transfer and their interest in another
     transloader. We took a quick inventory of the unit, and we would feel quite confident that at
     least 75% of the unit has been mined, processed or manufactured in the U.S. We would just
     like to know what kind of information you require to prove the U.S. connection.”); October
     28, 2015 email from Paul Colarossi to Jon Doell (ECF No. 68, Ex. 1) (“We would need a
     manufacturer or fabricator to complete and sign off on Section B of the attached form. In order
     for a product to be eligible, the correct answer to #14 must be 75% or higher.”); ST-3 U.S.
     Manufacture Certification (ECF No. 68, Ex. 3) (completed form, signed by a representative of
     Schnell, showing 85% in response to question 14).
9
     This law requires public agencies to use products containing a certain amount of domestic steel
     when completing public works projects. See L.B. Foster Co. v. Southeastern Pennsylvania
     Transp. Authority, 705 A.2d 164, 166 (Pa. Commw. Ct. 1997) (“The [Steel Products
     Procurement] Act essentially requires that to qualify as [a] domestic steel product[], the
     product must contain at least 75% domestic steel.”).
10
     Shuker v. Smith & Nephew, PLC, 885 F.3d 760, 780 (3d Cir. 2018).

                                                 4
        Schnell then argues that this litigation does not “arise out of or relate to” its

activities in Pennsylvania, because Mr. Cote’s claims do not concern any warranty

or parts service completed in Pennsylvania, or the steel-products certification

completed by Schnell for Northeast Freight.                 Schnell, however, points to no

authority—nor can this Court find any—indicating that jurisdictional analyses

should describe the “purposefully directed” activity so narrowly.                    The proper

approach, instead, seems to be to describe Schell’s activity as its effort to sell, albeit

through FB, its products to Pennsylvania customers. Mr. Cote’s claims, about an

injury allegedly caused by a Schnell product sold to a Pennsylvanian customer

specifically and specially targeted by Schnell—i.e., Northeast Freight—arise

directly out of that activity.11

        This Court, therefore, has specific personal jurisdiction over Schnell, and

Schnell’s motions will be dismissed to the extent they assert otherwise.

        B.      Whether Mr. Cote Has Stated a Negligence Claim Against Schnell

        Schnell argues that Mr. Cote’s negligence claim against it should be dismissed

for failure to plead sufficient facts in support of it. This Court disagrees. Mr. Cote’s

negligence claim sounds in negligent design.12 In support of it, he alleges that the


11
     See generally O’Connor, 496 F.3d at 318-23 (elucidating the proper way to analyze whether a
     plaintiff’s claim “arises out of or relates to” a defendant’s contacts with the forum).
12
     See Amended Complaint ¶ 52.a (“The negligence and/or carelessness of [Schnell] . . . consisted
     of . . . [designing], manufacturing and selling a dangerous and defective machine with no lock
     out/tag out provisions.”) (emphasis added); Berrier v. Simplicity Mfg., Inc., 563 F.3d 38, 64
                                                 5
Schnell transloader lacked a lock out/tag out provision; that that safety feature, if

present, would have prevented the rail car’s gate from closing on him; and that

Schnell’s decision to omit that feature was negligent.13 These allegations, at this

stage, are sufficient to state a claim of negligence against Schnell.

        C.      Whether Mr. Cote Has Stated a Products Liability Claim Against
                Schnell

        Schnell argues that Mr. Cote’s products liability claim against it should be

dismissed for failure to plead sufficient facts in support of it. This Court disagrees.

Mr. Cote’s products liability claim, like his negligence claim, sounds in defective

design.14 In support of it, he alleges that “[t]he danger presented by the [transloader

without the lock out/tag out provision,] [w]as unknowable and unacceptable to the

average or ordinary consumer,” and that “[a] reasonable person would conclude that

the probability and seriousness of harm caused by the [transloader, as designed,]

outweigh[ed] the burden or costs of [adding a lock out/tag out provision].”15 These


     (3d Cir. 2009) (“The determination of whether a product was negligently designed turns on
     whether an alternative, feasible, safer design would have lessened or eliminated the injury
     plaintiff suffered.”).
13
     See Amended Complaint ¶¶ 43-44 (“The [transloader]. . . failed to have lock out/tag out
     provisions, as required by OSHA and applicable industry standards . . . [which provisions]
     would [have] prevent[ed] the railcar gate from being closed on a person.”)
14
     See id. ¶ 73 (“The [transloader] that injured [Mr. Cote] was defective in its design . . . .”).
15
     Id. ¶¶ 69-70. In other words, Mr. Cote is proceeding under both the the “consumer
     expectations” test and the “risk-utility” test. See High v. Pennsy Supply, Inc., 154 A.3d 341,
     348 (Pa. Super. Ct. 2017) (“In order to prove a product is in a ‘defective condition’ in the
     context of a design defect claim, the [Pennsylvania] Supreme Court set forth two alternative
     standards: (1) the consumer expectations standard (whether the danger of the product is
     ‘unknowable and unacceptable to the average or ordinary consumer’), or (2) the risk-utility
                                                    6
allegations, at this stage,16 are sufficient to state products liability claim against

Schnell.

        D.      Whether the Contribution Crossclaims Should Be Dismissed

        Schnell also argues that the contribution crossclaims against it (brought by

both Norfolk Southern and U.S. Silica) should be dismissed because the underlying

claims—i.e., Mr. Cote’s claims against Schnell for negligence and products

liability—should be dismissed. The survival of Mr. Cote’s claims (see above)

obviously neuters Schnell’s argument vis-à-vis these crossclaims.

        E.      Whether the Indemnification Crossclaims Should Be Dismissed

        Finally, Schnell argues that the indemnification crossclaims against it

(brought by both Norfolk Southern and U.S. Silica) should be dismissed for failure

to state a claim. Specifically, Schnell notes (1) that Mr. Cote’s claims against

Norfolk Southern and U.S. Silica sound in negligence; (2) that, consequently, if

either of those parties are eventually found liable to Mr. Cote it will be because their

own conduct was negligent; and (3) that recovery under an indemnification theory




     standard (whether ‘a reasonable person would conclude that the probability and seriousness of
     the harm caused by the product outweighs the burden or costs of taking precautions’).”).
16
     See High, 154 A.3d at 348 (“[W]hether a product is in a defective condition is question of fact
     ordinarily submitted for determination to the finder of fact; the question is removed from the
     jury’s consideration only where it is clear that reasonable minds could not differ on the issue.”).

                                                   7
is prohibited by law where the party seeking indemnification has acted negligently.

This Court agrees,17 and will dismiss those crossclaims.

III.    CONCLUSION

        For those reasons, this Court will dismiss Norfolk Southern’s and U.S. Silica’s

indemnification crossclaims against Schnell, but will otherwise deny Schnell’s

pending motions to dismiss.


                                                    BY THE COURT:


                                                    s/ Matthew W. Brann
                                                    Matthew W. Brann
                                                    United States District Judge




17
     See Unique Technologies, Inc. v. Micro Stamping, Corp., No. CIV.A. 02-CV-06649, 2003 WL
     21652284 (E.D. Pa. Apr. 15, 2003) (“Indemnification serves as a method for fault shifting to
     a third party, where the party legally obligated to pay damages caused by another is without
     fault, but for its legal status.”) (emphasis added).

                                                8
